Exhibit 10.5

 

LOGO [g74994g1004082322281.jpg]

2020 OMNIBUS INCENTIVE PLAN

1. DEFINED TERMS

Exhibit A, which is incorporated herein by reference, defines certain terms used
in the Plan and includes certain operational rules related to those terms.

2. PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock and Stock-based Awards.

3. ADMINISTRATION

The Administrator shall administer the Plan and shall have discretionary
authority, subject only to the express provisions of the Plan, to interpret the
Plan and any Award Agreements; to determine eligibility for and grant Awards; to
determine, alter or amend the exercise price, base value from which appreciation
is measured, or purchase price, if any, applicable to any Award; to determine,
modify, accelerate or waive the terms and conditions of any Award; to determine
the form of settlement of Awards (whether in cash, shares of Stock, other Awards
or other property); to prescribe forms, rules and procedures relating to the
Plan and Awards; and to otherwise do all things necessary or desirable to carry
out the purposes of the Plan or any Award. Determination made under the Plan
and/or with respect to Awards need not be uniform among Participants. All
determinations of the Administrator made with respect to the Plan or any Award
are conclusive and shall bind all persons.

4. LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. Subject to adjustment as provided in Section 7(b), the
maximum number of shares of Stock that may be issued in satisfaction of Equity
Awards under the Plan is 46,949,043 shares (the number of shares available under
the Plan from time to time, the “Share Pool”). The Share Pool shall increase
annually on the first day of each fiscal year beginning with the first day of
the second fiscal year beginning after the Date of Adoption and ending with the
first day of the tenth fiscal year beginning after the Date of Adoption, in each
case, with such increase equal to the lesser of (i) 5% of the sum of (x) the
number of shares of Stock, plus (y) the number of FTW units (excluding those
held by the Company), in each case, outstanding as of the last day of the
preceding fiscal year, and (ii) the amount determined by the Board. Up to
46,949,043 shares of Stock in the Share Pool may be issued in satisfaction of
ISOs, but nothing in this Section 4(a) will be construed as requiring that any,
or any fixed number of, ISOs be granted under the Plan. For purposes of this
Section 4(a), the number of shares of Stock issued in satisfaction of Equity
Awards will be determined (i) by reducing the Share Pool at the time an
applicable Award is issued by the maximum number of shares of Stock that can
delivered under an Award, even if such Award is denominated in a lesser number
of Shares; (ii) by reducing the Share Pool at the time SARs are issued by the
full number of shares covered by a SAR any portion of which is settled in Stock
(and not only the number of shares of Stock delivered in settlement); (iii)
after giving effect to clauses (i) and (ii) when an Award is issued, by
subsequently

 

1



--------------------------------------------------------------------------------

increasing the Share Pool by the number of shares of Stock “net” withheld by the
Company in payment of the exercise price or purchase price of an Award or in
satisfaction of tax withholding requirements with respect to an Award, and
(iv) after giving effect to clauses (i) and (ii) when an Award is issued (to the
extent applicable), by increasing the Share Pool by any shares of Stock
underlying any portion of an Award issued under this Plan or any portion of an
award issued under the Prior Plan (or Class A Units or Management Incentive
Units of FTW subject to an award under the Prior Plan) that is settled in cash
or that expires, becomes unexercisable, terminates or is forfeited to or
repurchased by the Company without the issuance (or retention, in the case of
Restricted Stock or Unrestricted Stock) of Stock. For the avoidance of doubt,
the Share Pool will (i) not be decreased by awards or shares of Stock granted or
issued under the Prior Plan and (ii) not be increased by any shares of Stock (or
any shares of Common Stock exchanged for Class A Units or Management Incentive
Units of FTW) delivered under the Plan or the Prior Plan that are subsequently
repurchased using proceeds directly attributable to Stock Option exercises. The
limits set forth in this Section 4(a) will be construed to comply with the
applicable requirements of Section 422.

(b) Substitute Awards. The Administrator may grant Substitute Awards under the
Plan. To the extent consistent with the requirements of Section 422 and the
regulations thereunder and other applicable legal requirements (including
applicable stock exchange requirements), shares of Stock issued in respect of
Substitute Awards will be in addition to and will not reduce the Share Pool.
Notwithstanding the foregoing or anything in Section 4(a) to the contrary, if
any Substitute Award is settled in cash or expires, becomes unexercisable,
terminates or is forfeited to or repurchased by the Company without the issuance
(or retention, in the case of Restricted Stock or Unrestricted Stock) of Stock,
the shares of Stock previously subject to such Award will not increase the Share
Pool or otherwise be available for future issuance under the Plan. The
Administrator will determine the extent to which the terms and conditions of the
Plan apply to Substitute Awards, if at all, provided, however, that Substitute
Awards will not be subject to the limits described in Section 4(d) below.

(c) Type of Shares. Stock issued by the Company under the Plan may be authorized
but unissued Stock, treasury Stock or previously issued Stock acquired by the
Company. The Company shall not be required to issue any fractional shares of
Stock under the Plan and may make such rules for the treatment of fractional
shares of Stock (or other securities issued in respect of an Award or portion
thereof) as it deems appropriate (including, without limitation, rounding down
the number of securities deliverable and, with due regard for Section 409A to
the extent applicable and other applicable tax considerations, providing that a
fractional security cannot be acquired until aggregated with other fractional
securities such that a whole security is owned and/or exercisable).

(d) Director Limits. The maximum grant date fair value of Equity Awards granted
to any Director in any fiscal year for his or her services as a Director,
together with the aggregate value of all compensation granted or paid to any
Director with respect to any fiscal year, including Awards granted under the
Plan and cash fees or other compensation paid by the Company to such Director
outside of the Plan, in each case, for his or her services as a Director during
such fiscal year, may not exceed $600,000 in the aggregate, calculating the
value of any Equity Awards based on the grant date fair value in accordance with
the Accounting Rules, assuming maximum payout levels to the extent applicable
and determined without regard to any deferrals in accordance with

 

2



--------------------------------------------------------------------------------

any deferred compensation arrangement of the Company or any of its Affiliates.
The limits in this Section 4(d) will not apply to an Award or shares of Stock
granted pursuant to a Director’s election to receive an Award or shares of Stock
in lieu of cash retainers or other fees, to the extent such Award or shares of
Stock have a grant date fair value equal to the value of such cash retainers or
other fees.

5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among current and prospective
Employees and Directors of, and consultants and advisors to, the Company and its
Affiliates. Eligibility for ISOs is limited to individuals described in the
first sentence of this Section 5 who are employees of the Company or of a
“parent corporation” or “subsidiary corporation” of the Company as those terms
are defined in Section 424 of the Code. Eligibility for Stock Options, other
than ISOs, and SARs is limited to individuals described in the first sentence of
this Section 5 who are providing direct services on the date of grant of the
Award to the Company or to an Affiliate that would be described in the first
sentence of Section 1.409A-1(b)(5)(iii)(E) of the Treasury Regulations.

6. RULES APPLICABLE TO AWARDS

(a) All Awards.

(1) Award Provisions. The Administrator will determine the terms and conditions
of all Awards, subject to the limitations provided herein. No term of an Award
shall provide for automatic “reload” grants of additional Awards upon the
exercise of a Stock Option or SAR. By accepting (or, under such rules as the
Administrator may prescribe, being deemed to have accepted) an Award, the
Participant will be deemed to have agreed to the terms and conditions of the
Award and the Plan. Notwithstanding any provision of the Plan to the contrary,
Substitute Awards may contain terms and conditions that are inconsistent with
the terms and conditions specified herein, as determined by the Administrator.
Each Award will be granted pursuant to an applicable Award Agreement.

(2) Term of Plan. No Awards may be made after ten (10) years from the Date of
Adoption, but previously granted Awards may continue beyond that date in
accordance with their terms.

(3) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the third sentence of this
Section 6(a)(3), other Awards may be transferred other than by will or by the
laws of descent and distribution. During a Participant’s lifetime, ISOs and,
except as the Administrator otherwise expressly provides in accordance with the
third sentence of this Section 6(a)(3), SARs and NSOs may be exercised only by
the Participant. The Administrator may permit the gratuitous transfer (i.e.,
transfer not for value) of Awards other than ISOs, subject to applicable
securities and other laws and such terms and conditions as the Administrator may
determine.

 

3



--------------------------------------------------------------------------------

(4) Vesting; Exercisability. The Administrator will determine the time or times
at which an Award vests or becomes exercisable and the terms and conditions on
which a Stock Option or SAR remains exercisable. Without limiting the foregoing,
the Administrator may at any time accelerate the vesting and/or exercisability
of an Award (or any portion thereof), regardless of any adverse or potentially
adverse tax or other consequences resulting from such acceleration. Unless the
Administrator expressly provides otherwise, however, the following rules will
apply if a Participant’s Employment ceases:

(A) Except as provided in (B) and (C) below, immediately upon the cessation of
the Participant’s Employment each Stock Option and SAR (or portion thereof) that
is then held by the Participant or by the Participant’s permitted transferees,
if any, will cease to be exercisable and will terminate and each other Award
that is then held by the Participant or by the Participant’s permitted
transferees, if any, to the extent not then vested will be forfeited.

(B) Subject to (C) and (D) below, each vested and unexercised Stock Option and
SAR (or portion thereof) held by the Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment, to the extent then exercisable, will remain exercisable for the
lesser of (i) a period of three months following such cessation of Employment or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon immediately terminate.

(C) Subject to (D) below, each vested and unexercised Stock Option and SAR (or
portion thereof) held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment due to his or her death or by the Company or an Affiliate due to his
or her Disability, to the extent then exercisable, will remain exercisable for
the lesser of (i) the one-year period ending on the first anniversary of such
cessation of Employment or (ii) the period ending on the latest date on which
such Stock Option or SAR could have been exercised without regard to this
Section 6(a)(4), and will thereupon immediately terminate.

(D) All Awards (whether or not vested or exercisable) held by a Participant or
the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon such
cessation of Employment if the termination is for Cause or occurs in
circumstances that in the determination of the Administrator would have
constituted grounds for the Participant’s Employment to be terminated for Cause
(in each case, without regard to the lapsing of any required notice or cure
periods in connection therewith).

(5) Recovery of Compensation. Subject to the terms of any applicable Award
Agreement, the Administrator may cause any outstanding Award (whether or not
vested or exercisable), the proceeds from the exercise or disposition of any
Award or Stock acquired under any Award, and any other amounts received in
respect of any Award or Stock acquired under any Award to be forfeited and
disgorged to the Company (or its designated Affiliate), with interest and other
related earnings, if the Participant to whom the Award was granted is not in
compliance with any provision of the Plan or any applicable Award Agreement or
any non-competition, non-solicitation, no-hire, non-disparagement,
confidentiality, invention assignment, or other restrictive covenant by which he
or she is bound. Subject to the terms of any applicable Award Agreement, each
Award will be subject to any policy of the Company or any of its subsidiaries or
Affiliates that provides for forfeiture, disgorgement, recoupment or clawback
with respect to incentive

 

4



--------------------------------------------------------------------------------

compensation that includes Awards under the Plan and will be further subject to
forfeiture and disgorgement to the extent required by law or applicable stock
exchange listing standards, including, without limitation, Section 10D of the
Exchange Act. Subject to the terms of any applicable Award Agreement, each
Participant, by accepting or being deemed to have accepted an Award under the
Plan, agrees (or will be deemed to have agreed) to the terms of this
Section 6(a)(5) and any clawback, recoupment or similar policy of the Company or
any of its subsidiaries or Affiliates and further agrees (or will be deemed to
have further agreed) to cooperate fully with the Administrator, and to cause any
and all permitted transferees of the Participant to cooperate fully with the
Administrator, to effectuate any forfeiture or disgorgement described in this
Section 6(a)(5). Neither the Administrator nor the Company nor any other person,
other than the Participant and his or her permitted transferees, if any, will be
responsible for any adverse tax or other consequences to a Participant or his or
her permitted transferees, if any, that may arise in connection with this
Section 6(a)(5).

(6) Taxes. The grant of an Award and the issuance, delivery, vesting and
retention of Stock, cash or other property under an Award are conditioned upon
the full satisfaction by the Participant of all tax and other withholding
requirements with respect to the Award. Subject to the terms of any applicable
Award Agreement, the Administrator will prescribe such rules for the withholding
of taxes and other amounts with respect to any Award as it deems necessary or
appropriate. Subject to the terms of any applicable Award Agreement but without
limitation to the foregoing, the Company or any of its Affiliates will have the
authority and the right to deduct or withhold (by any means set forth herein or
in an Award agreement), or require a Participant to remit to the Company, an
Affiliate or a subsidiary of the Company, an amount sufficient to satisfy all
U.S. and non-U.S. federal, state and local income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to participation in the Plan and legally applicable to the Participant and
required by law to be withheld (including, any amount deemed by the Company, in
its discretion, to be an appropriate charge to the Participant even if legally
applicable to the Company or any of its Affiliates). The Administrator, in its
sole discretion, may (but is not required to) hold back shares of Stock from an
Equity Award, permit a Participant to tender previously-owned shares of Stock,
in satisfaction of tax or other withholding requirements (but not in excess of
the amount payable in respect of an Award based on maximum statutory withholding
rates in the applicable jurisdiction(s), consistent with the Award being subject
to equity accounting treatment under the Accounting Rules). Subject to the terms
of any applicable Award Agreement, the Administrator may also permit or require
a Participant to enter into a broker-assisted “same day sale” arrangement in
satisfaction of tax or other withholding requirements, up to the amount payable
in respect of an applicable portion of an Award based on maximum statutory
withholding rates in the applicable jurisdiction(s). Any amounts withheld
pursuant to this Section 6(a)(6) or any applicable Award Agreement will be
treated as though such amounts had been made directly to the Participant. In
addition, the Company may, to the extent permitted by law, deduct any such tax
and other withholding amounts from any payment of any kind otherwise due to a
Participant from the Company or an Affiliate.

(7) Dividend Equivalents. Subject to the terms of an applicable Award Agreement,
the Administrator may provide for the payment of amounts (on terms and subject
to conditions established by the Administrator) in lieu of cash dividends or
other distributions with respect to Stock subject to an Award whether or not the
holder of such Award is otherwise entitled to share in the actual dividend or
distribution in respect of such Award; provided, however, that,

 

5



--------------------------------------------------------------------------------

except as provided by the Administrator, (a) dividends or dividend equivalents
relating to an Award that, at the dividend payment date, remains subject to a
risk of forfeiture (whether service-based or performance-based) shall be subject
to the same risk of forfeiture as applies to the underlying Award and (b) no
dividends or dividend equivalents shall be payable with respect to Options or
SARs. Any entitlement to dividend equivalents or similar entitlements will be
established and administered either consistent with an exemption from, or in
compliance with, the applicable requirements of Section 409A. Dividends or
dividend equivalent amounts payable in respect of Awards that are subject to
restrictions may be subject to such additional limitations or other restrictions
as the Administrator may impose.

(8) Rights Limited. Nothing in the Plan or any Award will be construed as giving
any person the right to be granted an Award or to continued Employment with the
Company or any of its Affiliates or subsidiaries, or any rights as a stockholder
except as to shares of Stock actually issued under the Plan. The loss of
existing or potential profit in any Award will not constitute an element of
damages in the event of a termination of a Participant’s Employment for any
reason, even if the termination is in violation of an obligation of the Company
or any of its Affiliates or subsidiaries to the Participant.

(9) Coordination with Other Plans. Shares of Stock and/or Awards under the Plan
may be issued or granted in tandem with, or in satisfaction of or substitution
for, other Awards under the Plan or awards made under other compensatory plans
or programs of the Company or any of its Affiliates or subsidiaries. For
example, but without limiting the generality of the foregoing, awards under
other compensatory plans or programs of the Company or any of its Affiliates or
subsidiaries may be settled in Stock (including, without limitation,
Unrestricted Stock) under the Plan if the Administrator so determines, in which
case the shares delivered will be treated as awarded under the Plan (and will
reduce the Share Pool).

(10) Section 409A.

(A) Without limiting the generality of Section 11(b) hereof, each Award will
contain such terms as the Administrator determines and will be construed and
administered, such that the Award either qualifies for an exemption from the
requirements of Section 409A or satisfies such requirements.

(B) Notwithstanding anything to the contrary in the Plan or any Award Agreement,
the Administrator may unilaterally amend, modify or terminate the Plan or any
outstanding Award, including but not limited to changing the form of the Award,
if the Administrator determines that such amendment, modification or termination
is necessary or desirable to avoid the imposition of an additional tax, interest
or penalty under Section 409A.

(C) If a Participant is determined on the date of the Participant’s termination
of Employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then, with regard to any payment that is
considered nonqualified deferred compensation under the Plan or otherwise under
Section 409A, to the extent applicable, payable on account of a “separation from
service”, such payment will be made or provided on the date that is the earlier
of (i) the first business day

 

6



--------------------------------------------------------------------------------

following the expiration of the six-month period measured from the date of such
“separation from service” and (ii) the date of the Participant’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 6(a)(10)(C) (whether they would have otherwise been
payable in a single lump sum or in installments in the absence of such delay)
will be paid, without interest, on the first business day following the
expiration of the Delay Period in a lump sum and any remaining payments due
under the Award will be paid in accordance with the normal payment dates
specified for them in the applicable Award Agreement.

(D) For purposes of Section 409A, each payment made under the Plan or any Award
will be treated as a separate payment.

(E) With regard to any payment considered to be nonqualified deferred
compensation under Section 409A, to the extent applicable, that is payable upon
a change in control of the Company or other similar event, to the extent
required to avoid the imposition of an additional tax, interest or penalty under
Section 409A, no amount will be payable unless such change in control
constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations.

(b) Stock Options and SARs.

(1) Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, no Stock Option or SAR will be deemed to have been exercised until
the Administrator receives a notice of exercise in a form acceptable to the
Administrator that is signed by the appropriate person and accompanied by the
payment required under the Award. The Administrator may limit or restrict the
exercisability of any Stock Option or SAR in its discretion, including in
connection with any blackout periods, market limitations, Change in Control or
other corporate transactions or events. Any attempt to exercise a Stock Option
or SAR by any person other than the Participant will not be given effect unless
the Administrator has received such evidence as it may require that the person
exercising the Award has the right to do so.

(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) per share of each Award requiring exercise must
be no less than 100% (in the case of an ISO granted to a 10-percent stockholder
within the meaning of Section 422(b)(6) of the Code, 110%) of the Fair Market
Value of a share of Stock, determined as of the date of grant of the Award, or
such higher amount as the Administrator may determine in connection with the
grant.

(3) Payment of Exercise Price. Where the exercise of an Award (or portion
thereof) is to be accompanied by a payment, payment of the exercise price must
be made by cash or check acceptable to the Administrator or, if so permitted by
the Administrator and if legally permissible, (i) through the delivery of
previously acquired unrestricted shares of Stock, or the withholding of
unrestricted shares of Stock otherwise issuable upon exercise, in either case
that have a Fair Market Value equal to the exercise price; (ii) through a
broker-assisted cashless exercise program acceptable to the Administrator;
(iii) by other means acceptable to the Administrator; or (iv) by any combination
of the foregoing permissible forms of payment. The delivery of previously
acquired shares in payment of the exercise price under clause (i) above may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.

 

7



--------------------------------------------------------------------------------

(4) Maximum Term. The maximum term of Stock Options and SARs must not exceed ten
(10) years from the date of grant (or five years from the date of grant in the
case of an ISO granted to a 10-percent stockholder described in Section 6(b)(2)
above); provided that, notwithstanding anything in an applicable Award Agreement
to the contrary, if a Participant is still holding an outstanding but
unexercised NSO or SAR ten (10) years from the date of grant (or, in the case of
an NSO or SAR with a maximum term of less than ten (10) years, such maximum
term), is prohibited by applicable law or a written policy of the Company
applicable to similarly situated employees from engaging in any open-market
sales of Stock, and if at such time the Stock (or other securities received in
respect of an Award or any portion thereof) is publicly traded (as determined by
the Administrator), the maximum term of such Award will instead be deemed to
expire on the thirtieth (30th) day following the date the Participant is no
longer prohibited from engaging in such open market sales.

(5) No Repricing. Except in connection with a corporate transaction involving
the Company (which term includes, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares, in each
case, determined consistent with the Accounting Rules) or as otherwise
contemplated by Section 7 below, the Company may not, without obtaining
stockholder approval, (i) amend the terms of outstanding Stock Options or SARs
to reduce the exercise price or base value of such Stock Options or SARs,
(ii) cancel outstanding Stock Options or SARs in exchange for Stock Options or
SARs that have an exercise price or base value that is less than the exercise
price or base value of the original Stock Options or SARs, or (iii) cancel
outstanding Stock Options or SARs that have an exercise price or base value
greater than the Fair Market Value of a share of Stock on the date of such
cancellation in exchange for cash or other consideration.

7. EFFECT OF CERTAIN TRANSACTIONS

(a) Mergers, etc. Except as otherwise expressly provided in an Award Agreement
or by the Administrator (subject to any limitations set forth in an Award
Agreement), the following provisions will apply in the event of a Change in
Control:

(1) Assumption or Substitution. If the Change in Control is one in which there
is an acquiring or surviving entity, the Administrator may provide for (i) the
assumption or continuation of some or all outstanding Awards or any portion
thereof or (ii) the grant of new awards in substitution therefor by the acquiror
or survivor or an affiliate of the acquiror or survivor.

(2) Cash-Out of Awards. Subject to Section 7(a)(5) below, the Administrator may
provide for payment (a “cash-out”), with respect to some or all Awards or any
portion thereof (including only the vested portion thereof, with the unvested
portion terminating as provided in subsection 7(a)(4) below), equal in the case
of each applicable Equity Award or portion thereof to the excess, if any, of
(i) the Fair Market Value of a share of Stock multiplied by the number of shares
of Stock subject to the Award or such portion, minus (ii) the aggregate exercise
or purchase price, if any, of such Award or such portion thereof (or, in the
case of a SAR, the aggregate base

 

8



--------------------------------------------------------------------------------

value above which appreciation is measured), in each case, on such payment and
other terms and subject to such conditions (which need not be the same as the
terms and conditions applicable to holders of Stock generally) as the
Administrator determines, including that any amounts paid in respect of such
Award in connection with the Change in Control be placed in escrow or otherwise
made subject to such restrictions as the Administrator deems appropriate. For
the avoidance of doubt, if the per share exercise or purchase price (or base
value) of an Equity Award or portion thereof is equal to or greater than the
Fair Market Value of one share of Stock, such Award or portion may be cancelled
with no payment due hereunder or otherwise in respect thereof.

(3) Acceleration of Certain Awards. Subject to Section 7(a)(5) below, the
Administrator may provide that any Award requiring exercise will become
exercisable, in full or in part, and/or that the issuance of any shares of Stock
remaining issuable under any outstanding Award of Stock Units (including
Restricted Stock Units and Performance Awards to the extent consisting of Stock
Units) will be accelerated, in full or in part, in each case on a basis that
gives the holder of the Award a reasonable opportunity, as determined by the
Administrator, following the exercise of the Award or the issuance of the
shares, as the case may be, to participate as a stockholder in the Change in
Control.

(4) Termination of Awards upon Consummation of Change in Control. Except as the
Administrator may otherwise determine, each Award will automatically terminate
(and in the case of outstanding shares of Restricted Stock, will automatically
be forfeited) immediately upon the consummation of the Change in Control, other
than (i) any Award that is assumed, continued or substituted for pursuant to
Section 7(a)(1) above, and (ii) any Cash Award that by its terms, or as a result
of action taken by the Administrator, continues following the Change in Control.

(5) Additional Limitations. Any share of Stock and any cash or other property or
other award delivered pursuant to Section 7(a)(1), Section 7(a)(2) or
Section 7(a)(3) above with respect to an Award may, in the discretion of the
Administrator, contain such restrictions, if any, as the Administrator deems
appropriate in its sole discretion, including to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Change in Control (e.g., the
Administrator may determine that performance conditions applicable to an Award
(or portion thereof) were not met as of the time of a Change in Control and
therefore that the Award (or such portion) is forfeited for no consideration in
connection with the Change in Control or may deem performance conditions met at
a specified level in connection with a Change in Control, in its discretion).
For purposes of the immediately preceding sentence, a cash-out under
Section 7(a)(2) above or an acceleration under Section 7(a)(3) above will not,
in and of itself, be treated as the lapsing (or satisfaction) of a performance
or other vesting condition. In the case of Restricted Stock that does not vest
and is not forfeited in connection with the Change in Control, the Administrator
may require that any amounts delivered, exchanged or otherwise paid in respect
of such Stock in connection with the Change in Control be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.

(6) Uniform Treatment Not Required. For the avoidance of doubt, the
Administrator need not treat Participants or Awards (or portions thereof) in a
uniform manner, and may treat different Participants and/or Awards differently,
in connection with a Change in Control.

 

9



--------------------------------------------------------------------------------

(b) Changes in and Distributions with Respect to Stock.

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), merger, spin-off
transaction, extraordinary dividend or distribution, recapitalization or other
change in the Company’s capital structure that constitutes an equity
restructuring, in each case, determined consistent with the Accounting Rules,
the Administrator shall make appropriate adjustments (as the Administrator
determines in its sole discretion) to the Share Pool, the number and kind of
shares of stock or securities underlying Equity Awards then outstanding or
subsequently granted, any exercise or purchase prices (or base values) relating
to Awards and any other provision of Awards affected by such change. For the
avoidance of doubt, the Administrator may determine in its sole discretion in
any such case that no adjustment is appropriate in the event that cash or other
property is provided (or may be provided subject to vesting or other conditions)
in lieu of an adjustment to the Award (or portion thereof).

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Sections 7(a) and 7(b)(1)
above, or any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan or any Award,
having due regard for the qualification of ISOs under Section 422, the
requirements of Section 409A, to the extent applicable, and the Accounting
Rules.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock, securities, cash-based
arrangements or other property resulting from an adjustment pursuant to this
Section 7.

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to issue any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously issued under
the Plan until: (i) the Company is satisfied, in its sole discretion, that all
legal matters in connection with the issuance of such shares have been addressed
and resolved; (ii) if the outstanding Stock is at the time of issuance listed on
any stock exchange or national market system, the shares to be issued have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. The Company may require, as a condition to the exercise of an Award or
the issuance of shares of Stock under an Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of the U.S. Securities Act of 1933, as amended, or any applicable
state or non-U.S. securities law. Any Stock issued under the Plan will be
evidenced in such manner as the Administrator determines appropriate, including
book-entry registration or delivery of stock certificates. In the event that the
Administrator determines that stock certificates will be issued in connection
with Stock issued under the Plan, the Administrator may require that such
certificates bear an appropriate legend reflecting any restriction on transfer
applicable to such Stock, and the Company may hold the certificates pending the
lapse of the applicable restrictions.

 

10



--------------------------------------------------------------------------------

9. AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by applicable law, and
may at any time terminate the Plan as to any future grants of Awards; provided,
however, that except as otherwise expressly provided in the Plan or the
applicable Award, the Administrator may not, without the Participant’s consent,
alter the terms of an Award so as to affect materially and adversely the
Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so in the Plan or at the time the applicable Award was
granted.    Any amendments to the Plan will be conditioned upon stockholder
approval only to the extent, if any, such approval is required by applicable law
(including the Code) or stock exchange requirements, as determined by the
Administrator. For the avoidance of doubt, without limiting the Administrator’s
rights hereunder, no adjustment to any Award pursuant to the terms of Section 7
or Section 12 will be treated as an amendment requiring a Participant’s consent.

10. OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not affect the right of
the Company or any of its Affiliates or subsidiaries to grant any person bonuses
or other compensation in addition to Awards under the Plan.

11. MISCELLANEOUS

(a) Waiver of Jury Trial. By accepting or being deemed to have accepted an Award
under the Plan, each Participant waives (or will be deemed to have waived), to
the maximum extent permitted under applicable law, any right to a trial by jury
in any action, proceeding or counterclaim concerning any rights under the Plan
or any Award, or under any amendment, waiver, consent, instrument, document or
other agreement delivered or which in the future may be delivered in connection
therewith, and agrees (or will be deemed to have agreed) that any such action,
proceedings or counterclaim will be tried before a court and not before a jury,
subject to the last sentence of this Section 11(a). By accepting or being deemed
to have accepted an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company or any of its Affiliates has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers.
Notwithstanding anything to the contrary in the Plan, nothing herein is to be
construed as limiting the ability of the Company and a Participant to agree (or
superseding any prior agreement) to submit any dispute arising under the terms
of the Plan or any Award to binding arbitration or as limiting the ability of
the Company to require any individual to agree to submit such disputes to
binding arbitration as a condition of receiving an Award hereunder.

(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan or any Award, none of the Company nor any of its Affiliates, nor any of its
subsidiaries, nor the Administrator, nor any person acting on behalf of the
Company, its Affiliates, any of its subsidiaries, or the Administrator, will be
liable to any Participant, to any permitted transferee, to the estate or
beneficiary of any Participant or any permitted transferee, or to any other
person by reason of any acceleration of income, any additional tax, or any
penalty, interest or other liability asserted by reason of the failure of an
Award to satisfy the requirements of Section 422 or Section 409A or by reason of
Section 4999 of the Code (or, in each case, any similar state or local tax law)
or otherwise asserted with respect to any Award.

 

11



--------------------------------------------------------------------------------

(c) Unfunded Plan. The Company’s obligations under the Plan are unfunded, and no
Participant will have any right to specific assets of the Company in respect of
any Equity Award. Participants will be general unsecured creditors of the
Company with respect to any amounts due or payable under the Plan.

12. RULES FOR PARTICIPANTS SUBJECT TO NON-U.S. LAWS

The Administrator may at any time and from time to time (including before or
after an Award is granted) establish, adopt, or revise any rules and regulations
as it may deem necessary or advisable to administer the Plan for Participants
based outside of the U.S. and/or subject to the laws of countries other than the
U.S., including by establishing one or more sub-plans, supplements or appendices
under the Plan or any Award Agreement for the purpose of complying or
facilitating compliance with non-U.S. laws or taking advantage of tax favorable
treatment or for any other legal or administrative reason determined by the
Administrator. Any such sub-plan, supplement or appendix may contain, in each
case, (i) such limitations on the Administrator’s discretion under the Plan and
(ii) such additional or different terms and conditions, as the Administrator
deems necessary or desirable and will be deemed to be part of the Plan but will
apply only to Participants within the group to which the sub-plan, supplement or
appendix applies (as determined by the Administrator); provided that no
sub-plan, supplement or appendix, rule or regulation established pursuant to
this provision shall increase the Share Pool or cause a violation of any U.S. or
non-U.S. law or regulation.

13. GOVERNING LAW

(a) Certain Requirements of Corporate Law. Equity Awards and shares of Stock
will be granted, issued and administered consistent with the requirements of
applicable Delaware law relating to the issuance of stock and the consideration
to be received therefor, and with the applicable requirements of the stock
exchanges or other trading systems on which the Stock is listed or entered for
trading, in each case as determined by the Administrator.

(b) Other Matters. Except as otherwise provided by the express terms of an Award
Agreement, under a sub-plan described in Section 12 or as provided in
Section 13(a) above, the domestic substantive laws of the State of Delaware
govern the provisions of the Plan and of Awards under the Plan and all claims or
disputes arising out of or based upon the Plan or any Award under the Plan or
relating to the subject matter hereof or thereof without giving effect to any
choice or conflict of laws provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.

(c) Jurisdiction. Unless otherwise provided in an Award Agreement or otherwise
agreed in a writing with the Company or any of its Affiliates (including an
arbitration agreement or arrangement described in Section 11(a)), by accepting
(or being deemed to have accepted) an Award, each Participant agrees or will be
deemed to have agreed to (i) submit irrevocably and unconditionally to the
jurisdiction of the federal and state courts located within the geographic
boundaries of the United States District Court for the District of Delaware for
the purpose of any

 

12



--------------------------------------------------------------------------------

suit, action or other proceeding arising out of or based upon the Plan or any
Award; (ii) not commence any suit, action or other proceeding arising out of or
based upon the Plan or any Award, except in the federal and state courts located
within the geographic boundaries of the United States District Court for the
District of Delaware; and (iii) waive, and not assert, by way of motion as a
defense or otherwise, in any such suit, action or proceeding, any claim that he
or she is not subject personally to the jurisdiction of the above-named courts
that his or her property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that the Plan or any
Award or the subject matter thereof may not be enforced in or by such court.
Notwithstanding the foregoing, this provision shall not be construed to require
a Participant who primarily resides and works in California to adjudicate
outside of California a claim arising in California, except to the extent
permitted by Section 925(e) of the California Labor Code.

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, have the meanings and are subject to
the provisions set forth below:

“Accounting Rules”: Financial Accounting Standards Board Accounting Standards
Codification Topic 718, or any successor provision.

“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board, including the full Board) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by applicable law; and
(iii) to such Employees or other persons as it determines such ministerial tasks
as it deems appropriate. For purposes of the Plan, the term “Administrator” will
include the Board, the Compensation Committee, and the person or persons
delegated authority under the Plan to the extent of such delegation, as
applicable.

“Affiliate”: Any entity that, directly or indirectly, is controlled by, controls
or is under common control with the Company and/or any entity in which the
Company has a significant equity interest, in either case, as determined by the
Board, including, for the avoidance of doubt, FTW, McAfee, LLC and their
respective subsidiaries.

“Award”: Any or a combination of the following granted under the Plan:

(i) Stock Options;

(ii) SARs;

(iii) Restricted Stock;

(iv) Unrestricted Stock;

(v) Stock Units, including Restricted Stock Units;

(vi) Performance Awards;

(vii) Cash Awards; or

(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.

“Award Agreement”: Any agreement, certificate, notice of grant or other similar
written evidence of an Award, which may consist of one or more documents.

“Board”: The Board of Directors of the Company.

 

14



--------------------------------------------------------------------------------

“Cash Award”: An Award denominated in cash (excluding, for the avoidance of
doubt, Awards that are denominated in equity but that shall or may be settled in
cash).

“Cause”: as determined by the Administrator, (i) gross negligence or willful
misconduct in connection with the performance of duties with respect to (A) the
Participant’s Employment or (B) the Participant’s duties under any employment or
similar agreement (including an offer letter) with the Company or any of its
Affiliates; (ii) the Participant’s commission of (or pleading guilty or pleading
no contest or nolo contendere to) a felony or other crime involving moral
turpitude; (iii) the performance by the Participant of any act or acts of fraud,
disloyalty or dishonesty in connection with or relating to the business of the
Company or any of its Affiliates or the misappropriation (or attempted
misappropriation) of any of the funds or property of the Company or any of its
Affiliates; (iv) material breach of any restrictive covenant relating to
noncompetition or material breach of any other restrictive covenant applicable
to the Participant in favor of the Company or any of its Affiliates; or (v) a
material violation of the written policies or procedures of the Company or of
any of its Affiliates (with it being understood that any violation of a policy
regarding sexual harassment, sexual misconduct, or any form of discrimination
shall be considered a material violation of a written policy) or the
Participant’s causing substantial harm to the business reputation of any of them
(without regard to any mitigation of such harm resulting from the termination of
the Participant’s Employment). Notwithstanding the foregoing, if the Participant
is party to an individual employment, severance-benefit, change-in-control or
similar agreement (including an offer letter) with the Company or any of its
Affiliates that contains a definition of “Cause” (or a correlative term), such
definition will apply in lieu of the definition set forth above during the term
of such agreement.

“Change in Control”: Any of the following events or series of related events
after the date hereof: (i) any person, or group of persons acting together which
would constitute a “group” for purposes of Section 13(d) of the Exchange Act, or
any successor provisions thereto, is or becomes the beneficial owner, directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then-outstanding voting securities (other
than a group formed pursuant to the Stockholders Agreement, dated in or about
October 2020 (as amended from time to time, the “Stockholders Agreement”)); (ii)
there is consummated a merger, consolidation or similar business transaction
involving the Company with any other person or persons, and, either (x) the
Board immediately prior to the merger or consolidation does not constitute at
least a majority of the board of directors of the company surviving the merger
or, if the surviving company is a subsidiary, the ultimate parent thereof, or
(y) immediately after the consummation of such transaction, the voting
securities of the Company immediately prior to such transaction do not continue
to represent or are not converted into more than 50% of the combined voting
power of the then-outstanding voting securities of the person resulting from
such transaction or, if the surviving company is a subsidiary, the ultimate
parent thereof; or (iii) there is consummated an agreement or series of related
agreements for the sale or other disposition, directly or indirectly, by the
Company of all or substantially all of the Company’s assets (including a sale of
assets of FTW), other than such sale or other disposition by the Company of all
or substantially all of the Company’s assets to an entity at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale. Notwithstanding the
foregoing, a “Change in Control” shall not be deemed to have occurred (x) by
virtue of the consummation of any transaction or series of integrated
transactions

 

15



--------------------------------------------------------------------------------

immediately following which the ultimate beneficial owners of the Class A Common
Stock and Class B Common Stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in and voting control over, and own substantially all of
the shares or equity of, an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions or (y) by virtue of the consummation of any transaction or series
of transactions, immediately following which, the Company and one or more other
entities (the “Other Constituent Companies”) shall have become separate
wholly-owned Subsidiaries of a holding company, and the ultimate beneficial
owners of the Class A Common Stock and Class B Common Stock immediately prior to
such transaction or series of transactions, together with the ultimate
beneficial owners of the outstanding equity interests in the Other Constituent
Companies immediately prior to such transaction or series of transactions, shall
have become the equityholders of the new holding company in exchange for their
respective equity interests in the Company and the Other Constituent Companies,
and such transaction or transactions would not otherwise constitute a “Change in
Control” assuming references to the Company are references to such holding
company. In addition, with respect to any payment considered to be nonqualified
deferred compensation under Section 409A of the Code, to the extent applicable,
that is payable upon a Change in Control or other similar event, to the extent
required to avoid the imposition of any additional tax, interest or penalty
under Section 409A of the Code, no amount will be payable unless such Change in
Control or other event constitutes a “change in control event” within the
meaning of Section 1.409A-3(i)(5) of the Treasury Regulations.

“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”: The Leadership Development & Compensation Committee of
the Board.

“Company”: McAfee Corp., a Delaware corporation or any successor thereto.

“Date of Adoption”: The earlier of the date the Plan was approved by the
Company’s stockholders or adopted by the Board.

“Director”: A member of the Board who is not an Employee.

“Disability”: In the case of any Participant who is party to an employment,
change of control or severance-benefit agreement that contains a definition of
“Disability” (or a corollary term), the definition set forth in such agreement
applies with respect to such Participant for purposes of the Plan for so long as
such agreement is in effect. In every other case, “Disability” means, as
determined by the Administrator, absence from work due to a disability for a
period in excess of ninety (90) days in any twelve (12)-month period that would
entitle the Participant to receive benefits under the Company’s long-term
disability program as in effect from time to time (if the Participant were a
participant in such program).

“Employee”: Any person who is employed by the Company or any of its Affiliates.

 

16



--------------------------------------------------------------------------------

“Employment”: A Participant’s employment or other service relationship with the
Company or any of its Affiliates. Employment will be deemed to continue, unless
the Administrator otherwise determines, so long as the Participant is employed
by, or otherwise is providing services in a capacity described in Section 5 to,
the Company or any of its Affiliates or subsidiaries. If a Participant’s
employment or other service relationship is with any Affiliate or subsidiary of
the Company and that entity ceases to be an Affiliate or subsidiary of the
Company, the Participant’s Employment will be deemed to have terminated when the
entity ceases to be an Affiliate or subsidiary of the Company unless the
Participant transfers Employment to the Company or one of its remaining
Affiliates or subsidiaries. Notwithstanding the foregoing, in construing the
provisions of any Award relating to the payment of “nonqualified deferred
compensation” (subject to Section 409A) upon a termination or cessation of
Employment, references to termination or cessation of employment, separation
from service, retirement or similar or correlative terms will be construed to
require a “separation from service” (as that term is defined in
Section 1.409A-1(h) of the Treasury Regulations, after giving effect to the
presumptions contained therein) from the Company and from all other corporations
and trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Section 1.409A-1(h)(3) of the Treasury
Regulations. The Company may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred. Any such written
election will be deemed a part of the Plan.

“Equity Award”: An Award other than a Cash Award.

“Exchange Act”: The U.S. Securities Exchange Act of 1934, as amended.

“Fair Market Value”: As of a particular date, (i) the closing price for a share
of Stock reported on the Nasdaq Global Select Market (or any other national
securities exchange on which the Stock is then listed) for that date or, if no
closing price is reported for that date, the closing price of a share of Stock
on the immediately preceding date on which a closing price was reported or
(ii) in the event that the Stock is not traded on a national securities
exchange, the fair market value of a share of Stock determined by the
Administrator consistent with the rules of Section 422 and Section 409A, to the
extent applicable.

“FTW”: Foundation Technology Worldwide LLC, a Delaware limited liability
company.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO in the applicable Award
Agreement.

“NSO”: A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to performance vesting conditions, which
may include Performance Criteria.

 

17



--------------------------------------------------------------------------------

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award as
determined by the Administrator. A Performance Criterion and any targets with
respect thereto need not be based upon an increase, a positive or improved
result or avoidance of loss and may be applied to a Participant individually, or
to a business unit or division of the Company or to the Company as a whole and
may relate to any criterion or any combination of criteria determined by the
Administrator (measured either absolutely or comparatively (including, without
limitation, by reference to an index or indices or the performance of one or
more companies), which may be determined either on a consolidated basis or, as
the context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof and subject to such adjustments,
if any, as the Administrator specifies). A Performance Criterion may also be
based on individual performance and/or subjective performance criteria. The
Administrator may provide that one or more of the Performance Criteria
applicable to such Award will be adjusted in a manner to reflect events (for
example, but without limitation, acquisitions or dispositions) occurring during
the performance period that affect the applicable Performance Criterion or
Criteria.

“Plan”: The McAfee 2020 Omnibus Incentive Plan, as from time to time amended and
in effect.

“Prior Plan”: The McAfee 2017 Management Incentive Plan, as amended and
restated.

“Restricted Stock”: Stock subject to restrictions requiring that it be
forfeited, redelivered or offered for sale to the Company if specified
performance or other vesting conditions are not satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the issuance of
Stock or delivery of cash in lieu of Stock is, subject to the satisfaction of
specified performance or other vesting conditions.

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
Fair Market Value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code and the regulations thereunder.

“Section 422”: Section 422 of the Code and the regulations thereunder.

“Stock”: Class A Common stock of the Company, par value $0.001 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to issue Stock or deliver cash measured by the value of Stock in the future.

 

18



--------------------------------------------------------------------------------

“Substitute Award”: An award granted under the Plan in substitution for one or
more equity awards of an acquired company that are converted, replaced or
adjusted in connection with the acquisition.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

 

19